[Cite as Gerdes v. Gerdes, 2020-Ohio-3405.]




                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BUTLER COUNTY




 MARTIN GERDES,                                     :

        Appellant,                                  :         CASE NO. CA2019-07-106

                                                    :              OPINION
     - vs -                                                         6/22/2020
                                                    :

 ANNE GERDES,                                       :

        Appellee.                                   :




              APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                            Case No. DR2017-10-0903



Cook Howard Law, Ltd., Melynda Cook Howard, 1501 First Avenue, Middletown, Ohio
45044, for appellant

Anne Gerdes, 4366 Cherry Street, Oxford, Ohio 45056, pro se



        S. POWELL, P.J.

        {¶ 1} Appellant, Martin Gerdes ("Husband"), appeals a decision issued by the

Butler County Court of Common Pleas, Domestic Relations Division, denying several

motions Husband filed following his divorce from appellee, Anne Gerdes ("Wife"), wherein
                                                                                   Butler CA2019-07-106

Husband requested certain modifications be made to the parties' final divorce decree.1 For

the reasons outlined below, we reverse the domestic relations court's decision and remand

for further proceedings.

        {¶ 2} Husband and Wife were married on October 16, 1999. There were three

children born issue of the marriage: D.G., born on July 17, 2000; J.G., born on May 1, 2003;

and C.G., born on July 14, 2004. Husband and Wife were separated following a domestic

violence incident that occurred on October 2, 2017. This incident resulted in criminal

charges being brought against Mother and the issuance of a domestic violence civil

protection order.2

        {¶ 3} On October 13, 2017, Husband filed a complaint for divorce alleging the

parties were incompatible. Husband also alleged that Wife was guilty of gross neglect of

duty.    Upon receiving Husband's complaint, the domestic relations court designated

Husband as the children's temporary residential parent and ordered Wife to pay monthly

child support to Husband.

        {¶ 4} On December 7, 2018, the domestic relations court issued a decision on

Husband's complaint for divorce finding the parties were entitled to a divorce on the grounds

of incompatibility and named Husband as the residential parent and legal custodian of the

children. The domestic relations court also ordered Husband to pay Wife a lump sum

property settlement in the amount of $9,734.77.

        {¶ 5} On December 19, 2018, the domestic relations court issued a supplemental

decision. As part of this decision, the domestic relations court ordered Wife to pay $825.03


1. Wife did not file an appellee's brief. Pursuant to App.R. 18(C), when an appellee fails to file a brief, "in
determining the appeal, the court may accept the appellant's statement of the facts and issues as correct and
reverse the judgment if appellant's brief reasonably appears to sustain such action."

2. Wife was later convicted of domestic violence in violation of R.C. 2919.25(A), a first-degree misdemeanor.
This court affirmed Wife's conviction in State v. Gerdes, 12th Dist. Butler No. CA2018-03-056, 2019-Ohio-
913.
                                                     -2-
                                                                       Butler CA2019-07-106

per month in child support to Husband, whereas Husband was ordered to pay $1,175 per

month in spousal support to Wife.

       {¶ 6} On January 18, 2019, the domestic relations court issued a judgment entry

and decree of divorce setting forth its earlier orders requiring: (1) Husband to pay Wife a

lump sum property settlement in the amount of $9,734.77; (2) Wife to pay Husband $825.03

per month in child support; and (3) Husband to pay Wife $1,175 per month in spousal

support.

       {¶ 7} Over the next several months, Husband filed several motions with the

domestic relations court. These motions included a motion to modify spousal support, a

motion to modify child support, and a motion to "review property judgment" that requested

the domestic relations court: (1) "offset" the $9,734.77 lump sum property settlement he

owed to Wife against the child support arrears Wife owed to him; (2) "offset" his monthly

spousal support payment against Wife's monthly child support obligations since Wife was

"not paying child support timely;" and (3) modify the amount of spousal support he owed to

Wife due to the changing "tax implications" that totaled "approximately $2,500.00 annually."

       {¶ 8} On May 20, 2019, the domestic relations court held a hearing on Husband's

various motions. During this hearing, the domestic relations court heard testimony from

both Husband and Wife. This included testimony from Husband claiming he was unable to

afford his monthly spousal support obligation to Wife without Wife first paying her monthly

child support obligation owed to him. Following this hearing, on June 3, 2019, both parties

filed written closing arguments with the domestic relations court. As part of his closing

arguments, Husband claimed that "[a]n offset from spousal support and child support is in

the best interest of the minor children as well as equitable to both parties."

       {¶ 9} On June 17, 2019, the domestic relations court issued a decision summarily

denying each of Husband's motions. Approximately three weeks later, on July 12, 2019,

                                              -3-
                                                                    Butler CA2019-07-106

Husband moved the domestic relations court for findings of fact and conclusions of law.

However, by the time Husband had filed this motion, Husband had already filed a notice of

appeal with this court on July 8, 2019. Likely due to the fact Husband had already filed a

notice of appeal, on July 17, 2019, the domestic relations court denied Husband's motion

for findings of fact and conclusions by noting it had "considered all evidence and entered

its decision(s)."

       {¶ 10} Husband now appeals the domestic relations court's decision summarily

denying his various motions, raising three assignments of error for review. Husband's three

assignments of error are as follows:

       {¶ 11} Assignment of Error No. 1:

       {¶ 12} REFUSAL TO GRANT AN OFFSET OF THE APPELLANT'S OBLIGATION

OF SPOUSAL SUPPORT WITH THE APPELLEE'S OBLIGATION OF CHILD SUPPORT

WAS AN ABUSE OF DISCRETION.

       {¶ 13} Assignment of Error No. 2:

       {¶ 14} REFUSAL TO OFFSET THE PROPERTY SETTLEMENT LUMP SUM

JUDGEMENT APPELLEE WAS TO RECEIVE FROM APPELLANT AGAINST THE CHILD

SUPPORT ARREARAGES OWED BY APPELLEE CHILD SUPPORT OBLIGOR WAS AN

ABUSE OF DISCRETION.

       {¶ 15} Assignment of Error No. 3:

       {¶ 16} THE TRIAL COURT ABUSED ITS DISCRETION IN DENYING TO REDUCE

SPOUSAL SUPPORT AWARD AS A RESULT OF THE TAX IMPLICATIONS RESULTING

FROM A DECREE FILED AFTER JANUARY 1, 2019.

       {¶ 17} In his first assignment of error, Husband argues the domestic relations court

abused its discretion by denying his motion to "offset" his monthly spousal support

obligation that he owed to Wife with the monthly child support obligation that Wife owed to

                                            -4-
                                                                         Butler CA2019-07-106

him. Similarly, in his second assignment of error, Husband argues the domestic relations

court abused its discretion by denying his motion to "offset" the lump sum property

settlement he owed to Wife with the child support arrearages Wife owed to him. Finally, in

his third assignment of error, Husband argues the domestic relations court abused its

discretion by denying his motion to modify his monthly spousal support obligation he owed

to Wife when considering the tax implications changed after the domestic relations court

issued its decision but before the final divorce decree was filed.

       {¶ 18} Since Husband had already filed his notice of appeal by the time he moved

the domestic relations court for findings of fact and conclusions of law, it was proper for the

domestic relations court to summarily deny Husband's motion for findings of fact and

conclusions of law. See H.C. v. R.K., 9th Dist. Medina No. 14CA0103-M, 2016-Ohio-1572,

¶ 24 (appellant's "notice of appeal deprived the trial court of jurisdiction to act on her request

for findings of fact and conclusions of law that she filed after the notice of appeal"). "Absent

findings of fact or conclusions of law, we must presume regularity of the proceedings and

proper application of the law by the trial court." Mandzak v. Graves, 12th Dist. No. Butler

No. CA2009-06-173, 2010-Ohio-595, ¶ 10. That is to say, in the absence of findings of fact

and conclusions of law, "we generally must presume that the trial court applied the law

correctly and must affirm if some evidence in the record supports its judgment." McCarty

v. Hayner, 4th Dist. Jackson No. 08CA8, 2009-Ohio-4540, ¶ 21, fn. 1.

       {¶ 19} However, even when presuming the regularity of the proceedings, "'for this

court to be able to conduct any meaningful review of the trial court's exercise of its

discretion, we must be able to discern some basis for its decision.'" In re Q.R., 12th Dist.

Clinton No. CA2017-11-020, 2018-Ohio-4785, ¶ 14, quoting In re Estate of Murray, 11th

Dist. Trumbull No. 2004-T-0030, 2005-Ohio-1892, ¶ 26. But, in this case, the domestic

relations court did not provide any reasoning or analysis as to why it had decided to deny

                                               -5-
                                                                        Butler CA2019-07-106

Husband's various post-decree motions. In other words, the record provides no indication

of the domestic relations court's basis for denying Husband's requests for the domestic

relations court to: (1) "offset" the $9,734.77 lump sum property settlement he owed to Wife

against the child support arrears Wife owed to him; (2) "offset" his monthly spousal support

payment against Wife's monthly child support obligations since Wife was "not paying child

support timely;" and (3) modify the amount of spousal support he owed to Wife due to the

changing "tax implications" that totaled "approximately $2,500.00 annually."

       {¶ 20} This court cannot perform a meaningful appellate review of the domestic

relations court's decision absent a clear indication of the domestic relations court's

underlying reasoning and analysis. See Preece v. Stern, 12th Dist. Madison Nos. CA2008-

09-024 and 2008-09-029, 2009-Ohio-2519, ¶ 14. "[W]hen that analysis and clear reasoning

is absent from the trial court's written opinion, it is impossible to review the decision without

supplanting the trial court's judgment with our own." Id.; Barrow v. New Miami, 12th Dist.

Butler No. CA2014-04-092, 2014-Ohio-5743, ¶ 27 (meaningful appellate review cannot be

had where this court "would be forced to supplement our judgment for that of the trial court,

something the law does not permit"). This holds true even though Wife did not file an

appellee's brief. "[M]eaningful appellate review does not permit simply accepting one

party's unsupported interpretation of the testimony and evidence as the only valid

interpretation." Dasilva v. Dasilva, 12th Dist. Butler No. CA2018-08-172, 2019-Ohio-2787,

¶ 5.

       {¶ 21} What prompted the domestic relations court to deny each of Father's various

motions is unknown and requires this court to speculate as to the domestic relations court's

reasoning. We decline to engage in such speculation. See Wilhoite v. Kast, 12th Dist.

Warren No. CA2001-01-001, 2001 Ohio App. LEXIS 5996, *23 (Dec. 31, 2001) ("[a]

meaningful review of a trial court's decision must be based on the record before us, not

                                               -6-
                                                                        Butler CA2019-07-106

mere conclusory assertions in an appellate brief").          Therefore, under these limited

circumstances, this case must be reversed and remanded to the domestic relations court

for further proceedings.

       {¶ 22} Upon remand, the domestic relations court shall issue a decision that provides

a clear indication of its reasoning behind its decision to deny Husband's various motions so

that this court can, if necessary, perform a meaningful appellate review should the need

arise. This decision shall include an explanation as to how it is in the children's best interest

for Husband to pay Wife a lump sum property settlement in the amount of $9,734.77 when

the record indicates Wife has paid little, if any, child support to Husband as the children's

residential parent and legal custodian. Accordingly, without providing any opinion as to the

merit of Husband's claims raised herein, Husband's three assignments of error are

sustained to the extent outlined above.

       Judgment reversed and remanded for further proceedings.


       RINGLAND and PIPER, JJ., concur.




                                               -7-